Citation Nr: 1031404	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-37 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to August 
1975.  

This appeal arises from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In his February 2007 notice of disagreement the Veteran limited 
his appeal to the issue of service connection for hypertension.  


FINDING OF FACT

Hypertension was not shown in service or within the first post 
service year, nor is it otherwise competently linked to service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 1112 West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

The Veteran filed his claim for service connection for high blood 
pressure in March 2006.  The RO sent the Veteran a letter in June 
2006 which explained what was needed from the Veteran, what the 
evidence must show to support his claim, and how VA could assist 
him with his claim.  An August 2006 letter to the Veteran from 
the RO explained how VA assigned disability ratings and effective 
dates.  
The Veteran's service treatment records and VA records of 
treatment have been obtained and are in the claims folder.  On 
his VA Form 9, the Veteran asked VA to obtain his records from 
the local Social Security office, a VA outpatient clinic, and 
from the Jefferson County Correctional Facility.  However, as 
these would not be dated within the first post service year, and 
the Veteran has not suggested they contain any medical opinions 
linking his hypertension to his service, they are not relevant.  
As such, delaying his claim to remand it for further development 
is not required.  

The Veteran was not examined in connection with the issue on 
appeal since there is no indication the disability may be 
associated with service.  In this regard, the Veteran contends 
that when he was hit with a pellet in the head in service it 
caused him to develop hypertension.  There is no competent or 
credible evidence indicating such a link is plausible, and as set 
out below, hypertension was not diagnosed for more than one year 
after service separation, and no suggestion the disability maybe 
associated with service.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary.  

Service Connection for Hypertension.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including hypertension, when they 
are manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (a)(2009).  

The facts of this case are that the Veteran served on active duty 
from December 1974 to August 1975 in Louisiana, Virginia and 
Germany.  

His enlistment examination in June 1974 found no disorders of the 
heart or vascular system and his blood pressure was recorded as 
116/70.  At service entrance in December 1974 no disqualifying 
defects were noted.  No service treatment records reflect any 
diagnosis or suspicion of hypertension and the Veteran's July 
1975 service separation examination again noted his heart and 
vascular system were normal.  His blood pressure was recorded as 
being 116/74.  On his July 1975 Report of Medical History the 
Veteran denied any history of high or low blood pressure.  A July 
1975 DA Form 3349 reveals the Veteran had an adjustment problem 
which required transitional support through the Alcohol and Drug 
Abuse Rehabilitation Program.  The Veteran was separated from the 
service in August 1975.  

There are no medical records in the claims folder dated within 
the initial post service year.  

The first diagnosis of hypertension of record appears in March 
2005 VA records.  They reveal the Veteran had been treated for 
two years with Clonidine for hypertension.  Previous December 
2002 VA treatment records include a blood pressure reading of 
136/84.  Those records do not include any diagnosis or treatment 
for hypertension.  

The Veteran asserts he developed hypertension when he was shot in 
the head with a pellet gun in service.  On his November 2007 VA 
Form 9 the Veteran wrote that his doctors over in Germany told 
him it might take years before any effects came from his head 
injury.  

The Veteran testified in May 2010 that hypertension was first 
diagnosed at the Beaumont VA in 2005.  He stated he began having 
problems in service with his speech being slurred and high blood 
pressure.  (T-3).  

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).  

There is a current diagnosis of hypertension of record.  The 
elements missing in this case are credible and competent lay 
evidence of service incurrence, and competent medical evidence of 
a link between the incident in service and the development of 
hypertension.  

The incident when the Veteran was shot with a pellet gun in 
service is documented in the service treatment records.  What is 
not found is any diagnosis of hypertension or a referral to have 
the Veteran's blood pressure evaluated for the presence of 
hypertension.  In addition, the blood pressure reading at 
separation was normal and the Veteran himself denied any history 
of high blood pressure in service.  

There is also no evidence of hypertension during the initial post 
service year.  The first diagnosis is made in approximately 2003, 
and documented in May 2005 VA records.  Even the Veteran has not 
asserted his hypertension was diagnosed prior to that date.  
There is no basis in the record for finding either that the 
Veteran had hypertension in service or during the initial post 
service year.  

As to the third element, competent medical evidence linking the 
currently diagnosed hypertension to the pellet injury in service, 
the Veteran has offered only his own lay statements and 
testimony.  The Veteran asserts his hypertension was caused by 
the pellet wound to the head.  

Initially, with regard to lay statements, the Board has to make 
two separate determinations.  First, is the lay person competent 
to make the statements, and if competent, are the statements 
credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
("Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.") 

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007). 

The Veteran has not offered any evidence of any special training 
of education which would make him competent to identify a medical 
disorder.  See 38 C.F.R. § 3.159(a)(1)(2009).  He reported 
blurred vision and headaches, which might be symptoms of 
hypertension but have been attributed not to hypertension but to 
post concussive headaches of vascular origin.  (See January 2007 
VA examination report).  

In addition, the Veteran is not a credible witness.  Credible 
testimony is that which is plausible or capable of being 
believed. See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th 
Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 
408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 
862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 
(1953) ("A credible witness is one whose statements are within 
reason and believable....") . . . The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character. See State v. 
Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns 
v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached 
by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened ... long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by 
testimony which was inconsistent with prior written statements). 
Although credibility is often defined as determined by the 
demeanor of a witness, a document may also be credible evidence.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has offered inconsistent statements on various 
subjects during the course of his contact with VA.  In November 
2005, the Veteran told a VA Nurse practictioner he had been 
arrested and incarcerated once in 1995 for evading the police.  
November 2006 VA records, however, indicate he had been in prison 
for robbery and was presently on parole.  The Veteran also 
misrepresented his history of drug abuse in November 2006, by 
saying it was of one year's duration when service treatment 
records document his abuse in service.  The June 1981 VA Field 
Examination report indicates he was incarcerated at the Coffield 
Correctional Institution at the time of the examination and had 
been moved from another correctional institution in Sugarland, 
Texas.  In addition, the VA evaluation in November 2006 noted 
subjective cognitive impairment and diagnosis of schizoaffective 
disorder and an antisocial personality disorder.  The Board has 
concluded the character of the Veteran as revealed by his 
criminal record, drug abuse, inconsistent statements and 
psychiatric disorders are evidence that he is not a credible 
historian.  

As the evidence offered of a link between the currently diagnosed 
hypertension and service or his residuals of the pellet injury to 
the head in service, is neither competent nor credible, there is 
no basis for remanding the claim to have the Veteran examined and 
a medical opinion obtained.  38 C.F.R. § 3.159 (c)(4)(2009).  

The preponderance of the evidence is against the claim for 
service connection for hypertension.  

ORDER

Service connection for hypertension is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


